Rutter, Deputy Attorney General,
—You have requested us to advise you what are, and what are not, school buses, within the meaning of section *397828 (a) of The Vehicle Code of May 1,1929, P. L. 905, as amended by the Act of June 27, 1939, P. L. 1135, 75 PS §436 (a). The cited legislation follows:
“(a) ‘School Bus,’ for the purpose of this section, is any vehicle registered as a commercial vehicle, motor bus, or motor omnibus, or any vehicle having a lineal seating space, including the space for the operator, of more than one hundred (100) inches, and owned by, or used under contract with, any school or school district for the transportation of school children: Provided, That said school bus shall not include motor buses operated by common carriers holding a certificate of the Public Utility Commission, who also operate such motor buses over routes approved by such commission: And provided further, That such buses comply with the safety regulations of that commission and the State Council of Education of Pennsylvania.”
We shall state and answer your questions seriatim.
1. Are buses owned or leased by colleges or universities school buses?
It will be noted that the definition of school buses,, supra, is contained in The Vehicle Code; but the classification of such vehicles is confined to those used for transporting school children.
For a definition of school children we must rely upon common knowledge, understanding, and sense, for no statutory definition of the term is available. Such knowledge, understanding, and sense tell us that school children are infants under 21 years of age who are enrolled in and who are in attendance at any institution of learning or education in the Commonwealth, public or private, except colleges and universities.
The reason for excluding colleges and universities is twofold: First, because such institutions are clearly not part of our primary and secondary school system; and second, because colleges and universities have always been distinguished from primary and secondary schools, and still are. See the Act of June 26, 1895, P. L. 327, 24 PS-*398§2411 et seq., since repealed, and the Act of May 7,1937, P. L. 585, 24 PS §2421 et seq., relating to colleges and universities.
It follows, therefore, that buses owned or leased by colleges or universities are not, ipso facto, school buses; but it also follows that if such buses are used to transport school children, as hereinbefore defined, they become school buses. This leads us to the next question.
2. How should buses operating under contract with nurses colleges or industrial schools be classified?
As hereinbefore stated in our answer to question no. 1, a college is not a school within the meaning of this opinion or the statutes under discussion. Nurses colleges, therefore, which operate buses of their own, or which have buses under contract with them, do not come within the scope of the subject legislation. In short, such buses are not school buses..
Buses operated under contract with, or owned by, industrial schools, come within the same classification as any other school bus. That is, so long as such buses are used for the transportation of school children, as herein-before defined, they are school buses. This brings us to your next inquiry.
3. How should buses carrying school children on contract with the parents of those children and not with the school board or school district be classified?
Necessarily, under section 828 (a) of The Vehicle Code, supra, a bus neither owned by nor used under contract with a school or school district cannot be a school bus.
On the other hand, the Public Utility Law of May 28, 1937, P. L. 1053, as amended by the Act of June 15,1939, P.L. 387, 66 PS §1102(7),provides:
“(7) ‘Contract Carrier by Motor Vehicle’ . . . shall not include ... (d) any person or corporation who or which provides or furnishes transportation of school children exclusively . . .”.
In view of the foregoing, buses which transport school children exclusively, under contract with such children’s *399parents, do not come within the jurisdiction of the Pennsylvania Public Utility Commission. Nor are such buses school buses within the meaning of section 828 (a) of The Vehicle Code. This leads us to your next question.
4. Should buses operating on contract with private schools be placed in any different category than buses operated on contract with public schools?
Buses operating on contract with private schools, so long as they are used for the transportation of school children, as herein defined, are in the same category as those operated on contract with public schools.
5. The Pennsylvania Public Utility Law exempts from the jurisdiction of the Public Utility Commission, “any person or corporation who or which provides or furnishes transportation of school children exclusively”. Does the above exemption include the transportation of school athletic teams and their student followers in each or any of the following situations:
(а) When the extra-curricular transportation is provided under contract with and paid for by the school district.
(б) When the extra transportation is provided under contract with and paid for by the school district.
(c) When the extra transportation is neither provided for in the contract nor paid for by the school district.
School children do not cease to be such when they become members of their school’s athletic teams, or when they follow their teams as supporters. Nothing appears in the legislation herein considered which restricts the designation “school children” to children actually at school. So long as they are school children within the meaning of the conclusions herein expressed, they remain such. Attendance at school, public or private, means enrolled and attending during school hours; it does not mean constant physical presence in school. Where could a bus transport school children except to and from school, or elsewhere? Hence, school children are such so long as they are under 21 years of age, and so long as they are enrolled in and are *400attending a public or private school, as hereinbefore stipulated.
It follows, therefore, in answer to question 5(a), that if the extra-curricular transportation is provided under contract with and paid for by a school or school district, and those transported are school children, and the person or corporation performing the transportation does so for school children exclusively, such person or corporation is not within the jurisdiction of the Pennsylvania Public Utility Commission.
In answer to question 5(6), we assume that by “extra transportation” you mean transportation over territory not originally contemplated at the time of the awarding of the contract by the school or school district, but transportation which is or must be paid for by the school or school district.
Upon this assumption, if the person providing the means of transportation does so for such purpose exclusively, he does not come within the jurisdiction of the Pennsylvania Public Utility Commission.
If such extra transportation, as hereinbefore dealt with in 5(6), is neither provided for in a contract with nor paid for by a school or school district, the buses used are not school buses; and if the persons operating such buses operate them exclusively for such purpose they do not come within the jurisdiction of the Pennsylvania Public Utility Commission.
6. May transportation of school groups for compensation other than to and from school be rendered by buses operating under commercial registration?
If by “school groups”, as used in the foregoing question, you mean school children, as herein defined, and such children are transported by buses owned by or under contract with a school, as herein defined, it does not matter whether the transportation is to or from the school; and the buses used for such transportation may be under commercial registration and are not within the jurisdiction of the Pennsylvania Public Utility Commission, if they *401are used exclusively for such purpose. In short, they are school buses within the meaning of section 828 (a) of The Vehicle Code.